       21-10249-mg              Doc 39        Filed 02/24/21 Entered 02/24/21 10:36:33                        Main Document
                                                           Pg 1 of 1




                                                               300 North LaSalle
                                                               Chicago, IL 60654
        Chad J. Husnick, P.C.                                    United States
       To Call Writer Directly:                                                                                      Facsimile:
          +1 312 862 2009                                      +1 312 862 2000                                    +1 312 862 2200
     chad.husnick@kirkland.com
                                                               www.kirkland.com




                                                           February 24, 2021


      The Honorable Martin Glenn
      U.S. Bankruptcy Court for the
       Southern District of New York
      One Bowling Green
      New York, NY 10004

                 Re:          In re Navient Solutions, LLC, Case No. 21-10249 (MG)
                              Public Interest Capital, LLC Adjournment Request [Docket No. 37]

      Dear Judge Glenn:

              I represent Navient Solutions, LLC (“Navient”), the alleged debtor, in the above-
      referenced involuntary case. I write in response to a letter submitted by Michael B. Wolk on
      behalf of Public Interest Capital, LLC (“PICAP”) requesting an adjournment of the hearing on
      Navient’s motion to dismiss, which is currently scheduled for tomorrow, Thursday, February 25,
      2021, at 10 a.m. ET.

             Pursuant to Your Honor’s chambers rules, a party requesting an adjournment must first
      seek the consent of the other parties involved in the hearing before seeking adjournment from the
      Court. PICAP did not contact Navient prior to making its request for an adjournment to the
      Court. To be clear, Navient does not consent to an adjournment and wishes to proceed with its
      motion to dismiss at the hearing tomorrow morning.

                 Please let us know if we can be of any further assistance to the Court.

                                                                            Respectfully,




                                                                            Chad J. Husnick, P.C.




Bay Area   Beijing   Boston     Dallas   Hong Kong   Houston   London   Los Angeles   Munich   New York   Paris   Shanghai   Washington, D.C.

      KE 74853236.1
